Citation Nr: 1741712	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO. 09-23 468A  	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for ulcerative colitis (UC).

2.  Entitlement to service connection for arthritis of multiple joints, claimed as secondary to UC.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. Medina, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to June 1991 and from January 
2002 to October 2002.  He also had a period of Active Duty for Training (ACDUTRA) from October 1991 to February 1992 and service in the Air National Guard (ANG) until he was medically retired from that organization in 2007. 

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In August 2015 the Veteran testified in a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  This matter was previously remanded in April 2016.


FINDINGS OF FACT

1.  The most probative evidence of record indicates that the Veteran's UC did       not arise during his first period of active duty service or during a period of ACDUTRA, nor otherwise related to such.

2.  UC was noted on entrance upon the Veteran's second period of active duty service, and the most probative evidence indicates that the pre-existing UC was   not aggravated beyond normal progression by active service.

3.  The medical evidence does not show a diagnosis of arthritis of multiple joints confirmed by objective testing.

CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for UC have not been met.  38 U.S.C.A. §§ 1110, 1111, 1113, 1131, 1132, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.303, 3.306 (2016).

2.  The criteria for establishing service connection for arthritis of multiple joints have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify    was satisfied by letters in December 2007 and September 2008.  See 38 U.S.C.A.     §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service personnel records, service treatment records, post-service treatment records, and VA examination reports.  The Veteran was also afforded a hearing before the Board and a copy of the transcript is of record.  There is no allegation that the hearing provided to the Veteran was deficient in any way.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

The Board also notes that actions requested in the prior remand have been undertaken.  In this regard, in correspondence dated May 2016, the RO requested the Veteran provide names and addresses of all medical providers who recently treated him         for his claimed disabilities.  To date, the Veteran has not responded.  The Veteran underwent VA examinations in which medical opinions were obtained. Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and that no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)). Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of   such service, such disease shall be presumed to have been incurred in service,    even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.

Active service includes any period of active duty for training (ACDUTRA) during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty training (INACDUTRA) during which the person was disabled from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training. 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a). In other words, with respect to Reserve service, service connection may only be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or an injury incurred or aggravated while performing inactive duty training. Service connection is generally not legally merited when a disability on inactive duty training results from a disease process.  See Brooks v. Brown, 5 Vet. App. 484, 487 (1993). 

Presumptive periods for service connection, the presumption of soundness, and   the presumption of aggravation do not apply to ACDUTRA or INACDUTRA unless the person concerned became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA or by an injury incurred or aggravated in the line of duty during INACDUTRA. Smith    v. Shinseki, 24 Vet. App. 40 (2010); Donnellan v. Shinseki, 24 Vet. App. 167 (2010). 

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf  be discussed in detail.  Rather, the Board's analysis below will focus specifically    on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is     an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt       to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A.  Ulcerative Colitis

The Veteran contends that his UC is related to his military service. On his application for compensation for this condition, he noted the condition was diagnosed in April 2000. During his August 2015 Board hearing, the Veteran testified that his UC symptoms began during a weekend drill in March 2000,        and that he sought treatment the day after his weekend drill in April 2000.  

As an initial matter, the Board notes that the Veteran has been diagnosed during    the course of the appeal with UC.  Accordingly, the first criterion for establishing service connection has been met.  

Service treatment records from the Veteran's first period of active duty show that     in October 1990, during his first period of active service, the Veteran complained      of vomiting, diarrhea and abdominal cramping.  The clinical impression was acute gastroenteritis.  The Veteran was discharged from that period of service in June 1991.  

In April 2000, prior to his second period of active duty, the Veteran was diagnosed with UC by his private physician.  At that time, it was noted the Veteran had enjoyed good health until his current episode, which began as abdominal cramps and bloody diarrhea 4-6 weeks earlier.  Further, the Veteran's private physician submitted a statement in November 2001 attesting that the Veteran was under his care for acute onset UC, which occurred in April 2000.  The physician noted that since that time,  the Veteran has been well-controlled and symptom free on minimal medication.  

On a December 2001 examination conducted immediately prior to period of active duty beginning in January 2002, the examiner noted the Veteran was diagnosed with UC in April 2000 that was treated with Asacol with good results.  

Service treatment records from the Veteran's second period of active duty reveal that in April 2002, the Veteran had a gastrointestinal consult at Madigan Army Medical Center that stated the Veteran's UC had remained in remission with medication and was fairly easily controlled.  In May 2002 a Medical Board stated that the Veteran was doing very well with medication and highly recommended   the Veteran be retained in the ANG. In June 2002 a Physical Evaluation Board characterized the Veteran's UC as asymptomatic with treatment (Asacol) and recommended that the Veteran be returned to unrestricted duty. However, in July 2002 the Office of the Air Surgeon at the National Guard Bureau recommended that the Veteran remain in non-deployable status.  Per a September 2002 endorsement, the Veteran's unit noted that the Veteran was not currently occupying a deployable billet in any event.

In September 2002, he presented to the emergency room (ER) of Fairbanks Memorial Hospital complaining of bloody stools for the past two days and abdominal pain and cramping for the past ten days.  He stated he had the same symptoms two years earlier, when he was diagnosed with UC, but not this bad. 
The Veteran was treated with prednisone, Vicodin and fluids; the clinical impression was acute exacerbation of UC.  The Veteran was discharged from his second period of active duty in October 2002. 

Post-service, in November 2003 the Veteran presented to the emergency room (ER) of Fairbanks Memorial Hospital complaining of intermittent vomiting and diarrhea over the past 10 days, with some dark stools and blood-tinged vomitus.  He stated that the last ER treatment for UC had been in 2002.  The Veteran was treated with fluids and a taper regimen of prednisone for two weeks.  The clinical impression was acute exacerbation of UC.

A December 2003 sigmoidoscopy showed current mild-to-moderate distal colitis characterized by inflammation, increased friability and very tiny superficial ulcerations in the retrosigmoid colon, the appearance of which was consistent with a mild-to-moderate flare of UC that may have been moderated by his corticosteroid therapy.  The endoscopic diagnosis was mild flare of UC possibly moderated by partial treatment. 

In January 2004, the Veteran's private gastrointestinal physician wrote a note stating that the Veteran's UC first began in April 2000 and since that time, he has had long periods when he has been symptom and disease free, punctuated by intermittent episodes of re-occurrence.  However, he stated that after the Veteran's November 2003 ER visit, his UC has been well-controlled after starting on Remicade in December 2003.  Further, the private physician stated the Remicade therapy has   been an outstanding success which meant that the Veteran was a "responder" and      by giving him Remicade every two months, there is high degree of certainty that he can continue to function at his normal level, without the disabling re-occurrences.

The Veteran was afforded a VA examination in June 2016.  At that time, the                he reported that he has flares about twice per year due to moving his Remicade appointment past its six week schedule.  Further, the Veteran stated that his flares have consisted of abdominal pain, abdominal cramping and bloody diarrhea.  The examiner noted that the Veteran was diagnosed with UC in 2000 and although service treatment records indicate diarrhea and stomach issues in 1990, the gastrointestinal physician described the Veteran's UC as an acute onset (not on-going since 1990).

Further, the examiner noted that the 2004 statement from the Veteran's private physician that the Veteran's UC was well-controlled on Remicade, meant that his   UC was not worsened by his active duty service.  The examiner also noted that the Veteran's last colonoscopy was approximately two years prior and a couple of polyps unrelated to UC were found, but otherwise, it was negative.  The examiner opined    that it is less likely than not that Veteran's UC is related to his active duty complaints of diarrhea and abdominal pain, or that his colitis underwent a permanent worsening as a result of his active duty service.  The examiner's rationale was that the records clearly state that Veteran's colitis had sudden onset in 2000 and therefore was not related to the 1990 complaints of abdominal pain and diarrhea.  Moreover, she stated that records are absent of any complaints of a gastrointestinal issue from 1990-2000.

The examiner also opined that the Veteran's UC was not permanently worsened by his active duty service in 2002 because his colonoscopies have shown improvement in the UC findings.  In this regard, she explained that as early as late December 2003, it reports that his colon was 90 percent better after being on medications for only a short time and in 2004 it notes that his UC continues to not affect his job.  The examiner concluded that the Veteran's current UC with occasional flares is typical of the disease and per the Veteran's reports, the flares only occur when he moves his Remicade appointments to more than 6 weeks overdue. 

As the June 2016 opinion was provided following a thorough review of the claims file and is supported by rationale, the Board finds this opinion is entitled to great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  There is no medical opinion to the contrary. 

Upon review of the record, the Board notes the Veteran does not contend and the evidence does not show his UC arose during his first period of active service. While the Veteran was seen for acute gastroenteritis in October 1990, the 2016 VA examiner explained why such acute findings were not related to the Veteran's later diagnosed UC.  Accordingly, service connection based on his first period of service is not warranted. 

The Veteran contends that his first symptoms of UC arose during a weekend drill in March 2000, and that he sought treatment the day after his weekend drill in April 2000.  However, these were dates of INACDUTRA, and only injuries, not disease processes, occurring during inactive duty training are subject to service connection.  Accordingly, service connection based on the period of INACDUTRA is not warranted. 

As mentioned above, the Veteran was diagnosed with UC in April 2000.  On a December 2001 examination conducted immediately prior to his second period      of active duty beginning in January 2002, the examiner noted the Veteran was diagnosed with UC in April 2000 that was treated with Asacol with good results. Thus, UC was "noted" upon entry into the Veteran's second period of active service, and the presumption of soundness does not attach.  Accordingly, in order   to warrant service connection for UC, it must be shown that the disorder was aggravated beyond normal progression by the Veteran's second period of active service.

If a preexisting disorder is noted upon entry into service, a veteran cannot bring a claim for service connection for that disorder, but may bring a claim for service-connected aggravation of that disorder. 38 U.S.C.A. § 1153. A preexisting disease or injury will be considered to have been aggravated by military service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a). Where a preexisting condition was noted upon entry into service, the veteran has the burden of showing that the preexisting condition worsened in service. Wagner v. Principi, 370 F.3d 1089, 1096 (Fed.     Cir. 2004). If the veteran establishes worsening in service, then the disability is presumed to have been aggravated in service, and the burden shifts to VA to show that the worsening of the condition was due to the natural progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Horn v. Shinseki, 25 Vet. App. 231, 235     n. 6 (2012). 

Aggravation may not be conceded where the disability underwent no increase        in severity during service on the basis of all the evidence of record pertaining to     the manifestations of the disability prior to, during, and subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Green v. Derwinski, 1 Vet. App. 320 (1991). "Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened." See Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In this case, while the Veteran was shown to suffer from an exacerbation of UC during his second period of service, the treatment report indicated the exacerbation was acute.  Moreover, the VA examiner explained why the Veteran's UC was not shown to have been aggravated by service, to include referencing findings on several post-service colonoscopies.  The Veteran's private treatment records are consistent with the VA examiner's opinion.  In this regard, in January 2004, the Veteran's private physician noted that since the April 2000 diagnosis, the Veteran has had long periods when he has been symptom and disease free, punctuated by intermittent episodes of re-occurrence, and that after the Veteran's November 2003 ER visit, his UC has been well-controlled after starting on Remicade in December 2003.  

While the Veteran believes that his current UC is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of UC are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his UC is not competent medical evidence.  The Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions.

In sum, the competent and probative evidence indicates that the Veteran's UC is   not related to his first period of active duty, did not arise during a period of active duty or ACDUTRA, existed prior to his second period of active duty, and was not aggravated by that service.  Accordingly, the claim for service connection for UC must be denied.

In reaching the above conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364    (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 56-57.


B.  Arthritis of multiple joints

The Veteran claims that his arthritis is brought on by his UC.  Specifically, he testified that he goes in for his Remicade treatment every six to eight weeks and      if he misses a Remicade treatment, his arthritis comes back.  The Veteran further testified that the Remicade suppresses his arthritis.  In this regard, if he misses a treatment, he experiences problems in his hands and back and is not able to do      tasks such as climbing stairs or a ladder, or bend a wrench.

Service connection may be established for a disability that is proximately due to    or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Further, a disability that is aggravated by a service-connected disability may be service connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310; Allen        v. Brown, 7 Vet. App. 439 (1995). 

The Veteran's service treatment records are negative for a diagnosis of arthritis.      In November 1990, during his first period of service, the Veteran was treated for pain in the low and mid back following a skiing accident.  The emergency treatment record at the time showed an impression of "musculoskeletal back pain." Follow-up the next day noted impression of spasm. Numerous periodic physical examinations thereafter during service show no current abnormality of the spine.  

Post-service treatment records note the Veteran experiences arthritis-like pain in his joints when his medication for UC wears off, but X-ray evidence of arthritis has not been shown.  Chiropractic records from Dr. Harrison show the Veteran was treated for low back pain after a pulling/pinching injury in September 2007.  In April 2008 he was treated for low back pain without reported trauma.

Upon VA examination in June 2016, the Veteran reported that he injured his back during his active duty service in 1990 while skiing, causing him to be out of work for a while.  In addition, he stated his back pain flared up during his UC; he has had physical therapy for his low back; and was told that his back was bruised in 1990.  Currently, he stated that his back pain is intermittent and worse with prolonged sitting.  During inactivity, his back gets stiff; and he takes over-the-counter medication for back pain.  Following review of the claims file and examination       of the Veteran, the examiner opined that it is less likely than not that the Veteran's arthritis of multiple joints is related to or secondary to his UC because he does not have a diagnosis of inflammatory arthritis that would be associated with his UC     and there is no evidence of degenerative disc disease of the lumbar spine to date in available records.  The examiner noted the Veteran failed to report for X-rays and no diagnosis was rendered.

While treatment records do note the Veteran suffers from back pain, the records      do not reflect a diagnosis of a back disability.  Pain alone without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) appeal dismissed in part, and vacated and remanded in part, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that "[i]n the absence of proof of a present disability, there can be no valid claim").  In this case, there is no medical evidence of record showing that the Veteran has a diagnosis of arthritis.   

While the Veteran believes that he suffers from arthritis of multiple joints, as a       lay person, he has not shown that he has specialized training sufficient to render        a diagnosis of arthritis, which requires medical testing and expertise to determine.  See Jandreau, 492 F.3d at 1376-77.  Accordingly, his opinion as to the diagnosis    and/or etiology of his claimed arthritis is not competent medical evidence.  

Moreover, as the claim for UC has been denied by this Board decision, service connection for arthritis of multiple joints as secondary to his UC cannot be established.  38 C.F.R. § 3.310(a).  

In sum, arthritis was not shown in service or within one year following discharge from service, and there is no medical opinion establishing that he suffers from arthritis due to service.  Additionally, as service connection for UC has been denied, there is no basis upon which service connection for arthritis as secondary to UC can be established. 

In reaching the above conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not for application in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 56-57.


ORDER

Entitlement to service connection for UC is denied.

Entitlement to service connection for arthritis of multiple joints is denied.



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


